                     Case 7:19-cr-00700-VB Document 184
                                                    183 Filed 12/01/20 Page 1 of 2


                          STEPHENS, BARONI, REILLY                      &    LEWIS, LLP
                                            ATTORNEYS AND COUNSELORS AT LAW
                                                  NORTHCOURT BUILDING
                                                175 MAIN STREET, SUITE 800
ROLAND A. BARONI, JR. rbaroniOsbrllaw.com        WHITE PLAINS, NY 10601          NORTHERN WESTCHESTER OFFICE
STEPHEN H. LEWIS slewis@sbrllaw.com
                                    APPLICATION GRANTED
                                                     (914) 761-0300              OLD POST ROAD PROFESSIONAL BUILDING
                                                                                       CROSS RIVER, NEW YORK 10518
             COUNSEL                For the reasons set
                                                     (914)forth  herein, the Court is prepared to make the
                                                            683-5185
                                                                                           SERVICE NOT ACCEPTED
                                    necessary CARES
  GERALD D. REILLY greilly@sbrllaw.com                   Act  findings
                                                   FAX (914) 761-0995
                                                                        in order  for the guilty pleaOR EMAIL
                                                                                             BY FAX
        JOSEPH P. ERIOLE
                                    proceeding to bewww.sbrllaw.com
                                                      conducted by video conference (or by telephone
                                    conference if video conferencing is not reasonably available). The
                                    change of plea hearing is tentatively scheduled for 12/11/2020 at
                                    9:00 a.m. Chambers will be in contact with counsel to confirm this
                                    date and time. In the eventDecember
                                                                    the matterI, needs
                                                                                 2020 to be rescheduled
                                    because of the current scheduling protocols involving detained
                                    defendants, Chambers will so advise counsel. The motion deadline
      ViaECF                        as to defendant Gonzalez only is stayed.
      Honorable Vincent L. Briccetti
                                    SO ORDERED:
      United States District Judge
      United States Courthouse
      300 Quarropas Street
      White Plains, New York        ________________________________________
                                       I 060 I
                                    Vincent L. Briccetti, U.S.D.J.                 12/1/2020
                 Re: USA v. Gustavo Gonzalez, I9-Cr-700 (VB)
                     Motion for Videoconference Plea Hearing

        Dear Judge Briccetti:

                I am appointed to represent the defendant Gustavo Gonzalez. The parties have reached a
        plea agreement in the above matter and the defendant through counsel has requested the scheduling
        of a plea by vjdeo conference. For the reasons detailed in this letter, pursuant to the CARES Act
        the defendant wishes to waive his physical appearance for the hearing and to proceed by video
        conference (not telephone conference) to enter his guilty plea in accordance with the plea
        agreement. A calendar date for such a plea has been scheduled to occur before the Court on
        December II, 2020 at 9:00 a.m.

                 Pursuant to § I5002(b)(2)(A) of the CARES Act, guilty pleas and sentencings may proceed
        by video conference or by telephone: first, ifthe chief judge ofthe district "specifically finds ...
        that felony pleas under Rule II of the Federal Rules of Criminal Procedure and felony sentencings
        under Rule 32 ofthe Federal Rules of Criminal Procedure cannot be conducted in person without
        seriously jeopardizing public health and safety." 1 And second, if "the district judge in a particular
        case find for specific reasons that the plea or sentencing in that case cannot be further delayed
        without serious harm to the interests of justice .... "



                 1
                  By Standing Order dated March 30, 2020, Chief Judge Colleen McMahon made such
        finding. See, In Re: CORONAVIRUS/COVID-19 PANDEMIC, 20 MC I76 (CM) at 3.
          Case 7:19-cr-00700-VB Document 184
                                         183 Filed 12/01/20 Page 2 of 2

                                                                           Hon. Vincent L. Briccetti
STEPHENS, BARONI, REILLY                     &    LEWIS, LLP                     December 1, 2020
                                                                                            Page 2


         The defendant has been in institutional confinement since September of2019. The Court
 is well aware of the dangers of the virus spreading to individuals who are incarcerated. Removing
 him from the facility for purposes of in person appearance exposes him and fellow inmates and
 court personnel to the possibility of contagion.

         This case has been pending since October 2019 and has been the subject of protracted
 discovery, plea negotiations and fmally an anticipated resolution. Due to the foregoing in addition
 to the unnecessary risk to the health of the defendant, the United States Marshals and to the persons
 in the courthouse that his personal appearance there would pose, as well as an unnecessary further
 delay in the proceedings, I write to the Court to request that Your Honor find that the defendant's
 plea "cannot be further delayed without serious harm to the interests of justice," and that the plea
 hearing may therefore proceed by video conference.

         I have fully explained to Mr. Gonzalez his right to be physically present at the time of his
 plea and he knowingly, intelligently, and voluntarily waives that right and agrees to proceed by
 video conference. At the last Court appearance, the Court set a briefing schedule for motions
 starting December 4, 2020 and both the Government and I ask that in light ofthis anticipated plea
 that the motion practice as to Mr. Gonzalez be stayed.

        I am informed that the Government has no objection to this application. Thank you, Your
 Honor, for your consideration of the matter.


                                                       Very truly yours,




 SRL:dc
                                                       Stephen R.   L~
 cc: AUSA James Ligtenberg (via ECF and email- james.ligtenberg@usdoj.gov)
     Gustavo Gonzalez (via regular mail)
